Citation Nr: 0918469	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  06-33 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 
1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office in Louisville, Kentucky 
(RO) which denied service connection for bilateral hearing 
loss.

In February 2008, the Veteran and his spouse testified before 
the undersigned at a Travel Board hearing.

This matter was previously remanded by the Board in May 2008 
for additional development.  That development has been 
completed, and the case is once again before the Board for 
review.


FINDING OF FACT

The Veteran's hearing loss is not shown to be etiologically 
related to active service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 C.F.R § 3.159(b)(1), removes 
the portion of the regulation which states that VA will 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).  

Prior to initial adjudication of the Veteran's claim, a 
letter dated in July 2004 was sent to the Veteran in 
accordance with the duty to notify provisions of VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was 
notified of the evidence that was needed to substantiate his 
claim; what information and evidence that VA will seek to 
provide and what information and evidence the Veteran was 
expected to provide, and that VA would assist him in 
obtaining evidence, but that it was his responsibility to 
provide VA with any evidence pertaining to his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).

A subsequent letter dated June 2007 notified the Veteran of 
the criteria for establishing a disability rating and 
effective date.  Here, the duty to notify was not satisfied 
prior to the initial unfavorable decision on the claim by the 
RO.  Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case (SOC) or 
supplemental statement of the case (SSOC), is sufficient to 
cure a timing defect).

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of the June 
2007 letter that addressed all notice elements.  Although the 
notice letter was not sent before the initial RO decision in 
this matter, the Board finds that this error was not 
prejudicial to the Veteran because the actions taken by VA 
after providing the notice have essentially cured the error 
in the timing of notice.  Not only has the Veteran been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the claim was then readjudicated by way of an 
SSOC in September 2007, and again in March 2009, after the 
notice was provided.  For these reasons, it is not 
prejudicial to the Veteran for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  See Shinseki v. 
Sanders/Simmons, No. 07-1209 (U.S. Sup. Ct. Apr. 21, 2009); 
556 U.S. ____ (2009); Fenstermacher v. Phila. Nat'l Bank, 493 
F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated 
on insufficiency of notice since its purpose had been 
served.").  In order for the United States Court of Appeals 
for Veterans Claims (Court) to be persuaded that no prejudice 
resulted from a notice error, "the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 
118 (2007).

The Veteran's service treatment records, private treatment 
records, VA authorized examination reports, hearing 
transcript and lay statements have been associated with the 
claims file.  VA has provided the Veteran with opportunity to 
submit evidence and arguments in support of his claim.  The 
Veteran and his representative have not made the Board aware 
of any additional evidence that needs to be obtained prior to 
appellate review.

B.  Law and Analysis

In order to establish a service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).  Service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2008).  In addition, certain chronic diseases, 
including organic diseases of the nervous system such as 
sensorineural hearing loss, may be presumed to have been 
incurred or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent. 38 C.F.R. § 3.385 (2008).

Section 3.385 of Title 38, Code of Federal Regulations does 
not preclude service connection for a current hearing 
disability where hearing was within normal limits on 
audiometric testing at separation from service.  Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993).  When audiometric test 
results at the veteran's separation from service do not meet 
the regulatory requirements for establishing a "disability" 
at that time, the veteran may nevertheless establish service 
connection for a current hearing disability by submitting 
competent evidence that the current disability is causally 
related to service.  Id. at 160.  The threshold for normal 
hearing is zero decibels to 20 decibels and higher threshold 
levels indicate some degree of hearing loss.  Id. at 157.

The Veteran's service treatment records include audiological 
evaluations.  On the Veteran's enlistment evaluation in 
February 1975, puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
NR
10
LEFT
10
5
5
NR
10

On the Veteran's separation examination in May 1979, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
5
20
LEFT
15
5
5
5
20

The Veteran also submitted the results of numerous private 
audiological evaluations conducted in relation to the 
Veteran's employment.  The evaluations range in date from 
January 1983 to August 2008.  



On the audiological evaluation dated January 1983, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
0
10
40
LEFT
20
		20
5
10
40

Hearing loss as defined by 38 C.F.R. § 3.385 was not, 
however, present during a January 1986 audiological 
evaluation.  Puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
0
10
30
LEFT
10
10
0
10
35

However, beginning in November 1989 and continuing through 
August 2008, private audiological evaluations show hearing 
loss for VA purposes in at least one ear.  These records 
demonstrate bilateral hearing loss consistently beginning in 
October 1993.

Private treatment records show that the Veteran underwent a 
bilateral myringotomy and tube placement in November 2002 to 
treat chronic Eustachian tube dysfunction.

In March 2003, the Veteran was seen for Audiometry and Brain 
Stem Evoked Response testing.  The Veteran reported that 
hearing in the right ear had become worse after a recent 
infection.  Testing showed a moderate to severe high 
frequency sensorineural hearing loss in the left ear.  A 
severe mixed loss was present in the right ear.  In a May 
2003 letter from Kentuckiana Ear, Nose, and Throat, PSC, it 
was reported that the Veteran presented with a lifelong 
history of rather severe noise exposure, both in the Navy and 
at L.G. & E, and presented with a history of bilateral 
Eustachian tube dysfunction.

The Veteran also submitted additional audiograms in graphical 
form dated March 2003.  The Board, lacking specialized 
medical expertise, may not interpret these results.  See 
Kelly v. Brown, 7 Vet. App. 471, 474 (1995).  However, the 
treatment record does indicate that the Veteran had speech 
recognition scores of 96 percent in the right ear and 100 
percent in the left ear.  The Veteran was diagnosed with 
sensorineural hearing loss in the left ear and mixed loss in 
the right ear.

The Veteran underwent a VA audiological examination in June 
2007.  The claims file was reviewed by the examiner.  The 
Veteran described being exposed to the noise of engines and 
firearms during service.  Post-service, the Veteran worked at 
an electrical utility generating plant.  He reported that 
hearing protection at the plant was strictly enforced.  The 
Veteran also reported a history of PE tube placement in both 
eardrums due to ear infections and drainage.  He wore 
binaural hearing aids.  

During the examination, puretone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
30
15
65
70
LEFT
30
20
15
55
70

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 88 percent in the left ear.  
Tympanometry yielded a Type C (negative pressure peak) 
tracing for the right ear and a Type A (normal) tracing for 
the left ear.  The examiner stated that these findings were 
indicative of negative middle ear pressure and an intact, but 
possibly retracted, eardrum for the right ear, and an intact 
eardrum with normal ear pressure and compliance for the left 
ear.

The examiner concluded that the Veteran had current hearing 
loss for VA purposes.  However, the examiner stated that it 
was less likely than not that the Veteran's hearing loss was 
due to service, based on the fact that the Veteran's service 
treatment records showed normal hearing at the time of his 
separation.  The Board notes that this conclusion is contrary 
to the holding in Hensley, supra, in that it finds that 
hearing loss is not related to service based solely on normal 
hearing levels at separation.  However, as discussed below, 
the examiner provided additional bases for his conclusions in 
a supplemental opinion.

The Veteran and his spouse also testified at a Travel Board 
hearing in February 2008.  The Veteran stated that he worked 
in the engine room as a boiler technician.  While serving 
aboard the USS Newman, the Veteran was exposed to the noise 
from steam-driven oil-fired boilers.  He also testified 
regarding one instance when he was standing about 10 feet 
away from a 5-inch gun when it was fired.  He stated that he 
had hearing loss ever since then, and that it has gradually 
worsened over time.  The Veteran's spouse testified that she 
had been married to the Veteran since October 1976, and had 
noticed a difference in the Veteran's hearing during his time 
in service.  She stated that she had to speak louder when 
conversing with him, and they had to increase the volume on 
the television so that the Veteran could hear it.  She also 
reported that his hearing had become worse over time.

A supplemental VA opinion was provided in February 2009 after 
additional evidence was associated with the claims file.  The 
claims file was forwarded to the examiner who conducted the 
June 2007 examination.  The examiner was requested to provide 
an opinion regarding the etiology of the Veteran's hearing 
loss in light of the new evidence that was submitted.  The 
examiner reviewed the claims file and again concluded that 
the Veteran's hearing loss was less likely than not due to 
service.  He stated that the Veteran's hearing thresholds at 
the time of enlistment and separation were normal.  These 
tests did not demonstrate a Significant Threshold Shift, 
which the examiner stated was defined by the armed forces as 
a worsening of thresholds greater than 10 decibels.  The 
Veteran's hearing loss is not shown to have appeared until 
1983, four years after service.  The examiner stated that 
such hearing loss cannot be considered to be the result of a 
threshold shift due to military service.  In support of his 
conclusion, the examiner cited the Institute of Medicine 
Study on Military Noise exposure, published September 2005, 
which determined that there was no scientific basis for 
delayed onset of noise-induced hearing loss.

The Veteran also submitted lay statements in support of his 
claim.  M.L.C, who served with the Veteran, stated that 
during service the Veteran was unable to pick up nuances in 
the sound of machinery, and that he had trouble hearing 
normal conversations.  D.L.R. and P.M., the Veteran's sister 
and mother, respectively, stated that the Veteran showed 
noticeable hearing loss when he was at home on leave, as well 
as after he was separated from service.

The Veteran has current hearing loss under 38 C.F.R. § 3.385, 
based on the results of the June 2007 VA audiological 
examination and private testing.  Bilateral hearing loss, 
however, was not incurred in service, and sensorineural 
hearing loss did not manifest within one year of separation 
from service.  The Veteran's service treatment records show 
normal hearing at the time of enlistment and separation.  
Hearing loss is not shown to have manifested until 1983, four 
years after service, and there is no competent medical 
evidence which links any current hearing loss disability to 
service.  The results of June 2007 VA examination and 
February 2009 supplemental opinion indicate that current 
hearing loss is less likely than not related to service.  As 
such, the Board finds that service connection for bilateral 
hearing loss is not warranted.

In making this determination, the Board has considered the 
Veteran's own statements, his spouse's testimony, and the lay 
statements submitted in support of his claim.  The Board 
acknowledges the Veteran's belief that he has current 
bilateral hearing loss which is related to service; however, 
where the determinative issue is one of medical causation or 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991).  See 
also Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).  In the 
present case, there is simply no competent medical evidence 
which relates a current hearing loss disability to service.




ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


